Citation Nr: 1443634	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  05-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to August 1984, from August 1988 to February 1995, and from January 2003 to October 2003.  The Veteran also had other periods of service in a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2009, March 2012, and July 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC.  

In March 2014, in accordance with 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 (2013) the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran was thereafter provided notice of the VHA and in April 2014 the Board received additional pleadings from his representative regarding the VHA.  Therefore, the Board finds that the appeal is ready for final adjudication. 


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's gastrointestinal disorders were not shown during his first two periods of active duty; no peptic ulcer was manifest in any first post-service year following his first two periods of active duty; and current gastrointestinal disorders have not been linked directly to either of his first two periods of active duty.

2.  The evidence shows that the Veteran entered onto his third period of active duty with gastrointestinal disorders.

3.  The evidence shows that the Veteran was not provided with an examination on his entry onto his third period of active duty.

4.  The most probative evidence of record shows that the Veteran's gastrointestinal disorders were aggravated by his third period of active duty or caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated by service nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1111, 1113, 1131, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim. The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations. 38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C. § 5103(a). 

The RO sent the Veteran a letter in October 2003 prior to adjudication of the claim in June 2004, and again in March 2006, March 2012, and July 2013 post-adjudication that provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) .  To the extent that the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the June 2004 adjudication of the claim, the RO provided adequate notice in the subsequent letters followed by a readjudication of the claim in a September 2013 supplemental statement of the case, which "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34. 

With respect to the duty to assist, VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records including private treatment records and his treatment records from the Detroit VA Medical Center in substantial compliance with the Board's remand instructions.  38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was afforded VA examinations in November 2003, April 2012, and August 2013.  In March 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  

As the examination reports and VHA opinion are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim and substantially comply with the Board's remand instructions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Also see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall, supra; D'Aries, supra; and Dyment, supra. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims files including the records found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files show, or fail to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran essentially claims that his gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), is due to medications taken for his service-connected disabilities.  As reflected in the September 2003 claim, he alternatively claims that any diagnosed gastrointestinal disorder is directly due to service-that it began or was aggravated during a period of active service.  

Law and Regulation

Service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Other specifically enumerated disorders, including peptic ulcers (gastric or duodenal), will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, these presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c). 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must thereafter determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); See also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

Service connection may also be granted if disability is shown to be proximately due to or the result of already service-connected disability, or when service-connected disability has aggravated a non-service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1994) (en banc).

There was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, if all of the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence

Service treatment records dated during the first two periods of active service show no indications of any stomach trouble, and associated in-service examinations show no reported history of relevant complaints or abnormal examination findings relevant to the gastrointestinal system.  

Service treatment records include a June 2001 examination conducted during the period in between the second and third period of active service.  At that examination, the Veteran reported a medical history of having IBS.  On examination, the evaluation for abdomen was normal. 

In a June 2002 statement, Bradford C. Gelzayd, M.D., noted that the Veteran had an upper and lower endoscopy recently, which were both unremarkable; and that the Veteran had gastroesophageal reflux symptoms for which Prevacid daily helped.  There was no evidence of Crohn's disease or ulcerative colitis.  Biopsies were negative for inflammatory bowel disease, and a gastric biopsy was negative for helicobacter pylori infection.  

Dr. Gelzayd stated that he had good luck with Effexor, Paxil, and Zoloft with IBS symptoms; and that the Veteran was going to follow-up with his psychiatrist to discuss current therapy and whether another selective serotonin reuptake inhibitor (SSRI) agent may be more helpful for the IBS problem in conjunction with the Veteran's panic disorder.  

The Veteran was not provided an examination upon his entry onto his second period of active duty.  

Thereafter, a September 2003 report of medical history shows that the Veteran reported having had frequent heartburn, for which he took Prevacid.  On examination the report noted an abdominal abnormality of inguinal hernia.  

In an October 2003 report of medical history the Veteran reported he had had IBS, and frequent heartburn for which he took Prevacid and Imodium.  The October 2003 discharge examination report shows an abnormal abdomen evaluation with an associated notation of right inguinal hernia.

During a November 2003 VA general examination, the Veteran reported that he underwent upper GI endoscopy in 2001 and at that time the treating gastroenterologist diagnosed acid reflux disease.  He reported he had been taking Prevacid since then and was presently asymptomatic.  He denied having any peptic ulcer disease or gastrointestinal bleeding, nausea or vomiting.  He reported he had no liver or pancreas problem or hepatitis.  He reported he used to have diarrhea, loose watery stools 8 to 15 times per day during the period from 1990 through 2001.

After examination the report contains diagnoses including acid reflux disease, by history, no evidence as per current examination; and IBS by history, significantly improved with OTC medication and diet.

During an April 2012 VA examination, the Veteran reported a history of some stomach problems and sometime burning chest pain for which he used Tums and other over the counter antacids.  He reported that a gastroenterologist in 1996 conducted an upper GI and diagnosed GERD.  After examination the examiner diagnosed GERD.  

At the April 2012 VA examination, the Veteran also reported a medical history of severe watery diarrhea in 1996, at which time after examination including colonoscopy, the gastroenterologist told him everything was normal and that it may be due to IBS.  He was prescribed Imodium and Metamucil, which helped if taken daily.  The examiner diagnosed IBS.  

The examiner opined that the Veteran's current diagnoses were not due to service and there is no permanent aggravation of a pre-service condition of GERD or IBS due to service or medicine taken for a service-connected condition.  As rationale, the examiner noted that there was no evidence of either condition during the service period from 1988 to 1995; and that the Veteran reported he was first diagnosed with GERD and IBS in 1996, during a period when he was not in active service.  

The examiner also noted that he found no evidence suggesting a permanent aggravation of GERD or IBS during the period of service in 2003 or in the civilian record immediately after leaving service.  The examiner noted that the Veteran takes pain medication for service-connected arthritis that can temporarily aggravate the gastrointestinal disorder, but opined that there is no permanent aggravation.

In an August 2013 addendum to the April 2012 VA examination, the examiner addressed whether medication taken for any other service-connected disorder could be related to the etiology of the Veteran's GERD or IBS.  After review of the claims files, medical history on file, and previous VA examination reports, the examiner noted that service connection was in effect for hypertension, degenerative disease, neuralgia, conjunctivitis, and generalized anxiety, for which in total the Veteran was taking medicines including Vicodin, Sertraline HCL, Clonazepam, and artificial drops in the eyes.  After reviewing standard medical textbook material on this matter, the examiner opined that the cited medications do not permanently aggravate the Veteran's GERD or IBS.

In a VHA expert opinion dated in March 2014, a physician expert in gastroenterology provided an opinion on the question of whether it is at least as likely as not that any medication, to include anti-anxiety medication, taken to treat any service-connected disability permanently aggravated any of the Veteran's gastrointestinal disabilities.

The VHA expert reviewed and discussed the Veteran's clinical history of his gastrointestinal diagnoses of GERD and IBS, and medications taken for service-connected disabilities.  He noted in part that there is very little mentioned as far as symptomatology experienced until April 2012.  The expert discussed his review of the medical literature associated with the medications taken by the Veteran.  

The VHA expert opined that, based on his review of the Veteran's clinical history and the cited medical literature data, as well as his own 22 years of experience in the practice of gastroenterology, there is less than a 50 percent probability that the Veteran's listed medications have permanently aggravated his gastrointestinal disorders.

Analysis

The Veteran had three periods of active service: June 1984 to August 1984, from August 1988 to February 1995, and from January 2003 to October 2003.  As to the claim of service connection for a gastrointestinal disorder and the Veteran's first two periods of active duty, the evidence does not show any gastrointestinal problems during the first two periods of active service.  As reflected in a June 2002 statement from Dr. Gelzayd, the Veteran was first diagnosed with GERD and IBS after his second period of active duty but before his third period of active duty that began January 2003.  38 C.F.R. § 3.303(a).  Moreover, there is no indication a peptic ulcer gastrointestinal disability was present to a compensable degree during the first year after either of the Veteran's first two period of active duty, so presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.  Likewise, the Veteran does not claim and the record does not show that his current gastrointestinal disorders started on either of his first two periods of active duty and continued to the current time.  38 C.F.R. § 3.303(b).  Similarly, there is no credible evidence showing that the Veteran's current gastrointestinal disorders are due to either of his first two periods of active duty and neither the appellant nor his representative can provide this evidence because they do not have the required medical expertise.  38 C.F.R. § 3.303(d); Also see Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that the claim of service connection for gastrointestinal disorders due to the Veteran's first two periods of active duty is denied.

As to the claim of service connection for gastrointestinal disorders and the Veteran's third period of active duty, the Board notes that there was no examination at entry.  The statute provides that the presumption of soundness applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe, supra.  Accordingly, the Board finds that the presumption of soundness does not apply to the Veteran's third period of active duty.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.306; Smith, supra.  

Next, the Board notes that the above record clearly documents the Veteran's complaints and treatment for gastrointestinal disorders since 2002, a year before his 2003 entry onto his third period of active duty.  Therefore, the Board finds that the Veteran entered onto his third period of active duty with a gastrointestinal disorder.  Accordingly, the Board finds that the current appeal turns on the question of whether there is evidence that the Veteran's pre-existing gastrointestinal disorders were aggravated by his third period of active duty.  See 38 U.S.C.A. §§ 1111, 1132, 1153; Also see Smith, supra.  In other words, the burden is now on the Veteran to show aggravation and not the Board to disprove aggravation by clear and unmistakable evidence.

In this regard, although the Veteran reported in a medical history during the period of active service in 2003 that he had frequent heartburn, the medical evidence shows no indication that the Veteran's preexisting gastrointestinal disorders of GERD or IBS, underwent any permanent aggravation during that period of active service.  Moreover, the post-service record since October 2003 does not show that the Veteran had ongoing problems with any additional gastrointestinal disorders other than GERD or IBS.  Furthermore, the April 2002 VA examiner opined that the Veteran's current gastrointestinal disorders were not permanently aggravated by service.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In fact, the Board finds that it is consistent with the treatment records seen during the Veteran's third period of active duty as well as the post-service records which do not show symptoms associated with increased severity during service or since that time.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Furthermore, while the Veteran and his representative claim otherwise, the Board does not find their opinions credible because they do not have the required medical expertise.  See Davidson, supra.  

The Board finds that the above medical evidence, when taken together, shows by the preponderance of the evidence that the Veteran's pre-existing gastrointestinal disorders were not aggravated by his third period of active duty.  See 38 U.S.C.A. § 1153; Also see Smith, supra.  Accordingly, the Board finds that the claim must be denied. 

Regarding secondary service connection under 38 C.F.R. § 3.310, the record is negative for any medical opinion finding a relationship between the Veteran's GERD or IBS and any service-connected disability to include medication taken for such disability. See 38 U.S.C.A. §§ 1110, 1131; Allen, supra.  In fact, after a review of the record on appeal, and in the case of the VA examination, examination of the Veteran, the VA examiner in April 2012/August 2013 and the VHA expert in March 2014 opined that there was no such relationship.  These medical opinions are not contradicted by any other medical evidence of record, notwithstanding Dr. Gelzayd's statement of June 2002, which does not contain any actual opinion as to permanent aggravation.  See Colvin, supra.

As to the Veteran's claims to the contrary, the Board finds the VA medical opinions including the VHA opinion, to be more probative than these lay claims because a physician has medical expertise, a qualification not shown to be possessed by the Veteran.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Accordingly, the Board concludes that the most probative evidence of record shows that Veteran's GERD and IBS were not caused or aggravated by any service-connected disability, including by way of medication taken.  Therefore, secondary service connection for a gastrointestinal disorder, to include GERD and IBS is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310. 

In this case, the Board finds that a basis on which to establish service connection for a gastrointestinal disorder, to include GERD and IBS, has not been presented.  

Accordingly, the preponderance of the evidence is against the claim of service connection and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


ORDER

Service connection for a gastrointestinal disorder, to include GERD and IBS, is denied.



____________________________________________
Neil T. Werner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


